PER CURIAM:
Haston Richard Monroe, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Monroe v. Fletcher, No. 7:05-cv-00288-jct, 2007 WL 853771 (W.D.Va. Mar. 16, 2007). We deny both Appellees’ motion to dismiss for failure to prosecute, and Appellees’ motion for extension of time to file a reply brief as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.